Dear Mr. Authement:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. On behalf of the University of Louisiana at Lafayette, you have asked for our opinion on whether the Research Park at UL Lafayette can be named in honor of Senator Bennett Johnston.
Louisiana Revised Statute 42:267 provides the following with respect to the naming of public buildings:
 § 267. Naming public buildings, etc., in honor of a living person prohibited; penalty
  A. Except as authorized or provided by law, no public building, public bridge, public park, public fish or game preserve, or public wildlife refuge owned by the state or by any political subdivision of the state or by any institution receiving its support in whole or in part from the state shall be named in honor of any living person.
  B. The officer, officers, board, or commission responsible for naming any public building, public bridge, public park, public fish or game preserve, or public wildlife refuge named in violation of this Section in honor of any person who is still living shall change the name and the officer, officers, board, or commission in charge of such building, bridge, park, preserve, or refuge shall destroy, deface, or remove all plaques, signs, or other evidence of the name of such person appearing on the premises thereof.
  C. Any person may commence a suit in the district court for the parish in which the building, bridge, park, preserve, or refuge is located for mandamus, injunctive, or declaratory relief to require compliance with the *Page 2 
provisions of this Section, together with reasonable attorney fees and costs.
In Attorney General Opinion No. 97-206 we opined:
  "[a] "public park" is explicitly subject to the provisions of LSA-R.S. 14:316 if it is maintained to any degree with public funds and it is owned by the state or a political subdivision.
  The "research park" at issue is a part of a state-funded public institution. Therefore, it is the opinion of this office that the research park is a public park for purposes of our discussion and the designation of a portion of USL's campus as the `J. Bennet Johnson Research Park' would be a violation of LSA-R.S. 14:316."1
A copy of Attorney General Opinion No. 97-206 is attached for your review. In accord with Attorney General Opinion No. 97-206, it is this office's opinion that absent legislation, naming the Research Park at UL Lafayette in honor of Senator Bennett Johnston would be a violation of state law. We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
  Yours very truly,
 CHARLES C. FOTI, JR. Attorney General
  BY:___________________ MICHAEL J. VALLAN Assistant Attorney General
  CCF, JR/MJV/crt *Page 1
 ATTACHMENT                           OPINION NUMBER 97-206                             November 05, 1997.  Mr. Carl W. Bauer Coordinator of Governmental Relations The University of Southwestern Louisiana Post Office Box 43610 Lafayette, LA 70504-3610
16 — Criminal Law
9-B-3-Public Lands  Public and Private Domain R.S. 14:316
A designation of a portion of USL's campus as the `J. Bennett Johnston Research Park' would violate state Law.
Dear Mr. Bauer:
You have requested an opinion from this office as to whether the University of Southwestern Louisiana (USL) is prohibited from designating a portion of the university campus as a memorial to former United States Senator J. Bennett Johnston.
The pertinent statutory provisions are contained in LSA-R.S. 14:316, which states:
  No public building, public bridge, public park, public fish or game preserve, or public wildlife refuge built, constructed, and maintained in whole or in part with public funds and title to which stands in the name of the state or any of its subdivisions or in the name of any institution receiving its support in whole or in part from the state shall be named in honor of any living person.
  The officer, officers, board, or commissioner in charge of a public building, public park, public fish or game preserve, or public wildlife refuge named in honor of any person who is still living shall change the name and destroy, deface, or remove all plaques, signs, or other evidence of the old name appearing on the building, bridge, park, preserve, or refuge.
  Whoever violates this Section or fails to perform the duties imposed by this Section shall be fined not less than one hundred dollars nor more than two hundred dollars and, in default of fine, imprisoned for not less than thirty days nor more than sixty days. (Emphasis added)
You state in your opinion request that the portion of USL's campus at issue is presently referred to as the "research park". USL wishes to rename it as the `J. Bennett Johnston Research Park'. You also state that no specific building will bear the name of any living person. *Page 2 
A "public park" is explicitly subject to the provisions of LSA-R.S.14:316 if it is maintained to any degree with public funds and it is owned by the state or a political subdivision.
The "research park" at issue is a part of a state-funded public institution. Therefore, it is the opinion of this office that the research park is a public park for purposes of our discussion and the designation of a portion of USL's campus as the `J. Bennett Johnson Research Park' would be a violation of LSA-R.S. 14:316.
In Opinion 89-662, this office concluded that a penitentiary park reserved for the use of inmates could be named for a living person without violating state law. We now recall that opinion as incorrect in that it failed to conclude that the park at issue in that opinion was a `public park' and, therefore, subject to the prohibitions of LSA-R.S.14:316.
I trust this assists you in your concerns. Please contact this office if you require anything further.
  Yours very truly,
 RICHARD P. IEYOUB ATTORNEY GENERAL
  By:______________________  CARLOS M. FINALET, III Assistant Attorney General
  RPI:CMF:glb
1 La.Rev.Stat. 14:316 has since been repealed by Acts 2004, No. 577, § 2. Nevertheless, La.Rev.Stat. 42:267 clearly prevents the naming of a public building in honor of a living person, absent legislative authorization. For example, Acts 2006, No. 15, § 1 created an exception to this section, permitting the designation and renaming of the correctional facility at Angie, Louisiana as the "B. B. `Sixty' Rayburn Correctional Center" in honor of former state senator B. B. "Sixty" Rayburn.